Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NOTICE OF ALLOWABILITY.

	Claims 1, 3, 6-10, 21-23, 11, 16, 17, 20, 18, and 19 renumbered as 1-16 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, objected claim 5 and intervening claims have inserted into claim 1 so that the combination and the limitations of the elements of claim 1 along with the elements of claims 2, 4, and 5 reads over the current rejection as well as the art of record.
With respect to claim 8, the limitations of claim 1 in combination with the limitations of objected claim 8 reads over the current rejection as well as the art of record.
With respect to claim 9, the limitations of claim 1 in combination with objected to claim 9 reads over the current rejection as well as the art of record.
With respect to claim 11, the limitations of claim 11 in combination with the elements of claims 12-15 reads over the current rejection as well as the art of record.
With respect to claim 18, the limitations of claim 11 in combination with the elements of claim 18 reads over the current rejection as well as the art of record.
With respect to claim 19, the limitations of claim 11 in combination with the elements of claim 19 reads over the current rejection as well as the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634